Motion to amend remittitur granted. Return of remittitur requested and, when returned, it will be amended by adding thereto the following: Upon the appeal herein there was presented and necessarily passed upon a question under the Constitution of the United States, viz.: Appellant contended that prejudicial remarks made by the District Attorney during the summation at his trial contravened his rights under the Fourteenth Amendment. The Court of Appeals held there was no such contravention of his rights. [See 11 N Y 2d 806.]